DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie I, reading on figure 4, claims 1-18 and 20. in the reply filed on March 9, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because: Reference numeral 101-1, and 120-1, referring the first cut surface and the second cut surface, as described in the specification (and as recited in independent claims), have not been shown / labeled in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the first and second lead-in lines have first and second cut surfaces on the one surface, respectively, wherein the first cut surface is disposed in a position spaced apart from a side surface of the printed circuit board, and wherein the second cut surface is exposed to the side surface of the printed circuit board” is confusing. The structure and relative location of the first cut surface and the second cut surface, including the structure of the step, is unclear. Also, the specification describes the first cut surface and the second cut surface, as 110-1, and 120-1, however, it has not be been identified / labeled in the figure.
Similar explanation (a lead-in line disposed on the one surface of the base substrate having a cut surface exposed from a side surface of the printed circuit board) is applicable to claim 14.
Claims 2-18 and 20 depend upon claims 1 and 14 respectively and inherit the same deficiency.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 12, 14 and 15 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kikuchi (US 2002/0157958).
Regarding claim 1, Kikuchi, as best understood by the examiner, in view of the 112 rejection above, figure 3, discloses a printed circuit board, comprising: a base substrate (20); a plurality of connection pads (soldering ball pads 14) disposed on one surface of the base substrate (see figure); and first and second lead-in lines (13, First lead line connected to the pads beyond three pads on the top right corner, and a second lead line connected to the three pads on the top right corner) disposed on the one surface and respectively connected to at least a portion of the plurality of connection pads (see figure), wherein the first and second lead-in lines have first and second cut surfaces on the one surface (see figure, cut surface formed by the cut lines), respectively, wherein the first cut surface is disposed in a position spaced apart from a side surface of the printed circuit board (see figure), and wherein the second cut surface is exposed to the side surface of the printed circuit board (see figure, second lines line exposed on the right side, but the first lines are not exposed on the right side).

Regarding claim 2, Kikuchi further discloses wherein the second cut surface is coplanar with a side surface of the base substrate (see figure). 

Regarding claim 5, Kikuchi further discloses wherein the second lead-in line is in contact with a connection pad among the plurality of connection pads (see figure).

Regarding claim 12, Kikuchi further discloses wherein each of the first and second lead-in lines is a conductive pattern (paragraph 0036).

Regarding claim 14, Kikuchi discloses printed circuit board, comprising: a base substrate; a plurality of connection pads disposed on one surface of the base substrate; and a lead-in line disposed on the one surface of the base substrate having a cut surface exposed from a side surface of the printed circuit board (as applied and explained to claim 1 above), wherein a connection pad disposed at a shortest distance from a corner of the one surface of the base substrate among the plurality of connection pads is connected to the lead-in line (see figure).

Regarding claim 15, Kikuchi further discloses wherein the cut surface is coplanar with a side surface of the base substrate (see figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-11, 13, 16-18, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2002/0157958), as applied to claim 1 above.
Regarding claim 3, Kikuchi further discloses a solder resist layer disposed on the plurality of connection pads, and having an opening exposing at least a portion of the plurality of connection pads (solder resist not explicitly disclosed, but obvious, as providing a solder resist, exposing only pads, is old and known in the art to protect the surface of the board, as well as, the traces / pads on the surface of the board). 

Regarding claim 4, the modified board of Kikuchi further discloses a solder ball disposed on the opening (obvious as applied to claim 1, the pads are solder ball pads).

Regarding claim 6, the modified board of Kikuchi further discloses wherein the second lead-in line is in contact with the connection pad disposed at a shortest distance from a corner of the one surface of the base substrate among the plurality of connection pads (obvious as shown in figure).

Regarding claim 7, the modified board of Kikuchi further discloses wherein a step is provided in at least one region of an outer portion of the one surface of the base substrate (not explicitly disclosed, but obvious to remove resist and provide a step to expose the surface of the board to have desired function, such as an alignment mark for proper alignment of the components to be mounted subsequently). 

Regarding claim 8, the modified board of Kikuchi further discloses wherein a step is provided at the each corner of the one surface of the base substrate (not explicitly disclosed, but obvious to remove resist and provide a step to expose the surface of the board to have desired function, such as an alignment mark for proper alignment of the components to be mounted subsequently). 

Regarding claim 9, the modified board of Kikuchi further discloses wherein the connection pad disposed at the shortest distance from the one corner of the one surface of the base substrate is in contact with a plurality of second lead-in lines (not disclosed but obvious based on the size of the pad, to be uniformly plated). 

Regarding claim 10, the modified board of Kikuchi further discloses an electroless plating layer disposed on a surface of at least a portion of the plurality of connection pads (not disclosed, but electroless plating, as a seed layer, is old and known in the art for the better subsequent electroplating, in order to have desired thickness of the pad). 

Regarding claim 11, the modified board of Kikuchi further discloses a gold plating layer disposed on at least a portion of a surface of the plurality of connection pads, in contact with the first lead-in line among the plurality of connection pads (not explicitly disclosed, but gold plating or gold nickel plating is old and known in the art to protect the pad form oxidizing, to have better bonding with subsequent inter connection, for example a solder ball). 

Regarding claim 13, the modified board of Kikuchi further discloses a solder resist layer having first openings exposing the plurality of connection pads (obvious as applied to claim 3 above), and a second opening disposed at a corner of the base substrate, wherein the side surface of the printed circuit board and another side surface of the printed circuit board intersect at the corner of the base substrate (not disclosed, but the resist can be removed based on the requirement, as applied to claims 7 and 8 above). 

Regarding claim 16, the modified board of Kikuchi further discloses wherein a connection pad connected to the lead-in line among the plurality of connection pads is connected to a plurality of lead-in lines (obvious as applied to claim 9 above, in order to have uniform and better plating). 

Regarding claim 17, the modified board of Kikuchi further discloses a solder resist layer disposed on the one surface of the base substrate, and having an opening exposing at least a portion of the plurality of connection pads, and a solder ball disposed in at least a portion of the opening (obvious as applied to claim 3 and 4 above). 

Regarding claim 18, the modified board of Kikuchi further discloses a step is provided in at least a portion of a corner of one surface of the base substrate (obvious as applied to claims 7 and 8 above). 

Regarding claim 20, the modified board of Kikuchi further discloses a solder resist layer having first openings exposing the plurality of connection pads (obvious as applied to claim 3 above), and a second opening disposed at the corner of the base substrate, wherein the side surface of the printed circuit board and another side surface of the printed circuit board intersect at the corner of the base substrate (obvious as applied to claim 13 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen (US 2005/0247481), figure 3A-3B, discloses lead-in lines (32), and gold plating on the pads to protect from oxidization due to external environmental influence (paragraph 0006), and further discloses electroless plating as a seed layer, and subsequent electroplating (paragraph 0004).

Aonuma (US 2006/0027393), figure 1, discloses a structure with lead-in line (lead wire 13), and further discloses electroless plating (paragraph 0057), and gold plating (paragraph 0061).
H0 (US 6,380,059), figure 1, discloses lead - in lines (plating bar 20) for gold plating (column 1, line 40 to column 2, line 9). 

Kang (US 2003/0150110), figure 10, discloses pads (copper clad part, 40a), connected with two lead-in line (sub plating line 72).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / May 5, 2022